Citation Nr: 1211551	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 10-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to September 1957. 




This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

This claim must be remanded to obtain identified relevant VA treatment records and an addendum opinion from a January 2010 VA examiner.

In February 2010 the Veteran wrote to the RO indicating that he received VA audiological treatment on December 22, 2009 - the records of which he indicated would be relevant to his claim on appeal. To support his assertion, the Veteran provided a letter to him from the VA Medical Center indicating a scheduled appointment at the compensation and pension audiological clinic on December 22, 2009, and January 2010 treatment records indicating the Veteran had inadvertently been seen for treatment rather than for a compensation and pension examination. 

The compensation and pension examination was therefore rescheduled in January 2010. The records of VA treatment identified as potentially relevant to the Veteran's claim must be sought and associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

The January 2010 VA examiner referenced a 1983 physical examination report by Dan A. Francisco, M.D. The examiner reported that the Veteran then denied tinnitus. However, the Board cannot locate the report in the claims file or any reference to such a report in any statement of the case, supplemental statement of the case, or any other adjudicative or evidentiary document. The examiner used this evidence as a basis for her medical nexus opinion against the Veteran's claim for service connection for tinnitus. The examiner should be requested to further identify this report and discuss the context in which the Veteran's denial of tinnitus in 1983 was provided. See 38 C.F.R. § 4.2 (examination reports-corrective action).

It is possible that the examiner was referencing an April 1984 history and physical report dictated by James Baker, M.D., at Wesley Medical Center, which references Dan A. Francisco, M.D., then practicing in the area of cardiovascular diseases with Internal Medicine Associates, P.A., as a treating physician for the Veteran. However, the identification by the January 2010 VA examiner of the examination as having been conducted in 1983 rather than in 1984, by Dr. Francisco rather than Dr. Baker, and the January 2010 VA examiner's citation to this evidence in the rationale for her medical opinion against the Veteran's claim is uncertain and the Board cannot in this circumstance find that any error that may have been committed is harmless.

Further, the Veteran has not been made aware of the evidence of his denying tinnitus in 1983 or 1984 or that it was being used as a basis for the January 2010 VA examiner's medical nexus opinion against his claim. He has not been provided notice of this evidence against his claim and an opportunity to respond. As a corrective action, a new supplemental statement of the case must therefore be issued. See 38 C.F.R. § 19.31(b) (supplemental statement of the case-when furnished).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated or documented his tinnitus, which may not have been previously provided to VA.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include VA records of audiological treatment on December 22, 2009, as referenced by a statement from the Veteran received in February 2010. 

(c) The records sought must additionally include all records of VA audiological or ear, nose and throat treatment from December 2009, from January 2010, and through the present time.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Return the January 19, 2010, VA examination report to the examiner who conducted the examination, if possible, or, if not, to another appropriate VA clinician.

(a) If the examiner finds that a new VA examination of the Veteran must be conducted to respond to the requests set forth below such an examination must be scheduled.

(b) Request the examiner to locate for the Board the 1983 examination report by Dan Francisco, as referenced at pages one and two of the January 19, 2010, VA examination report.

(c) The examiner must identify for the Board the 1983 physical examination report by Dan Francisco that is said by the VA examiner at pages one and two of the January 19, 2010, VA examination report to document that the Veteran denied tinnitus. 

(d) If the examination report is found, the examiner must discuss the nature and circumstances of the cited 1983 examination, such as the context of the report and whether it generally pertained to the Veteran's history of tinnitus, hearing loss or ear disease, or rather only whether he had current symptoms of tinnitus in the context of a work-up for heart disease; and also whether the review of symptoms was in reference to treatment for ear disease or instead to another condition, such as heart disease.

(e) Advise the examiner that the Board has located an April 1984 history and physical as dictated by James Baker, M.D., at Wesley Medical Center, which references Dan A. Francisco, M.D., then practicing in the area of cardiovascular diseases with Internal Medicine Associates, P.A., as a treating physician for the Veteran. The report from Dr. Baker appears to be a detailed work-up for heart disease, after the Veteran had apparently experienced a myocardial infarction in December 1983; the work-up indicates that the Veteran currently denied many symptoms, including tinnitus, on review of all body systems in April 1984. 

(f) Request the VA examiner to review the claims file, particularly to include any additional records of VA or private audiological treatment from December 22, 2009, forward.

(g) Request the VA examiner to prepare a VA addendum opinion that incorporates her responses to the matters discussed above in her conclusion as to whether the Veteran has tinnitus that began during active service or is related to any incident of service.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issue on appeal. 

(a) Readjudication must include reference to a VA examiner's findings that a 1983 report of physical examination by Dan A. Francisco, M.D., indicates that the Veteran denied tinnitus; and also reference to the examiner's response to the Board's request that he or she locate the 1983 record of examination from Dr. Francisco that indicates that the Veteran denied tinnitus.





(b) Readjudication must further include reference to that part of the January 19, 2010, VA examiner's report, which indicates that the Veteran denied tinnitus at physical examination in 1983 to be part of the rationale for the medical nexus opinion against his claim.

(c) Readjudication of the claim must include consideration of an April 1984 report of history and physical,  as dictated by James Baker, M.D., at Wesley Medical Center, which references Dan A. Francisco, M.D., then practicing in the area of cardiovascular diseases with Internal Medicine Associates, P.A., as a treating physician for the Veteran. This report appears to be a detailed work-up for heart disease, after the Veteran had apparently experienced a myocardial infarction in December 1983, and indicates that in April 1984 the Veteran currently denied many symptoms, including tinnitus, on review of all body systems. 

(d) If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



